Citation Nr: 1017468	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  03-13 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Eligibility to Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code 
(Chapter 35).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
February 1970.  He died in March 2001.  The appellant is the 
Veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Montgomery, Alabama 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In June 2008, the appellant testified during a hearing before 
the undersigned held at the RO.  A transcript is of record.  
During the hearing the appellant submitted additional 
evidence and asked for initial RO consideration of such 
evidence.  In September 2008, the Board remanded the matters 
to the RO for consideration of the newly submitted evidence 
and other development actions.  Following substantial 
completion of the development requests, the RO continued the 
denial of the claims and returned the matters to the Board 
for further appellate review.  


FINDINGS OF FACT

1. The Veteran died in March 2001; his supplemental death 
certificate lists the immediate cause of death as 
cardiopulmonary arrest, due to or a consequence of 
gastrointestinal bleeding and diabetes mellitus, type II.  

2. At the time of the Veteran's death, service connection was 
not in effect for any disability.

3. The Veteran did not serve in Vietnam and was not exposed 
to herbicides in service.  

4.  The Veteran's fatal disorders did not originate in 
service or shortly thereafter, and are not otherwise related 
to service.  


CONCLUSIONS OF LAW

1.  The Veteran's death was not proximately due to or the 
result of a disease or injury incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1310, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.312 (2009).  

2.  The criteria for basic eligibility for Dependents' 
Educational Assistance benefits have not been met.  38 
U.S.C.A. §§ 1310, 3500, 3501, 3510, 3512, 5103A, 5103(a) 
(West 2002); 38 C.F.R. §§ 3.312, 3.807, 21.3020, 21.3021 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004). 

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev.'d on 
other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (2009), 
the Court held that when VA receives a detailed claim for 
death and indemnity compensation (DIC) under 38 U.S.C. 
§ 1310, it must provide a detailed notice to the claimant.  
Specifically, the Court held that, under section 38 U.S.C. § 
5103(a), the notice must include the following elements:

A statement of the conditions, if any, for which a 
veteran was service connected at the time of death;

An explanation of the evidence and information required 
to substantiate a DIC claim based on a previously 
service-connected condition; and

An explanation of the evidence and information required 
to substantiate a DIC claim based on a condition not yet 
service connected.

The record reflects that the RO provided the appellant with 
the notice required under the VCAA, by letter mailed in June 
2003, following its initial adjudication of the claim.  This 
letter is not fully compliant with Hupp as it did not 
describe the information or evidence required to substantiate 
the claim on a condition not yet service-connected.  The 
letter did inform the appellant of the specific types of 
evidence that she should submit or identify and of the 
assistance that VA would provide to obtain evidence on her 
behalf.  Following the Board's remand, in March 2009, the RO 
issued another letter which is in substantial compliance with 
the requirements of Hupp.  The letter explained the 
information or evidence necessary to substantiate the claim 
for service connection for the cause of the Veteran's death 
to include how to support the claim based on a disability for 
which the Veteran was not yet service-connected.  This letter 
was followed by a readjudication of the claim in a February 
2010 supplemental statement of the case.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).  

The Board further finds that there has been substantial 
compliance with the terms of its September 2008 remand 
directive.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998). As noted, the appellant was afforded additional 
notice that complied with Hupp.  She was afforded an 
additional opportunity to identify evidence relevant to the 
claims on appeal.  In addition, the RO reviewed the lay 
statements submitted by the appellant and considered such in 
its February 2010 supplemental statement of the case.  
Finally, the RO attempted to obtain the Veteran's Social 
Security Administration (SSA) disability determination 
records.  A March 2009 response from SSA indicated that the 
records were destroyed.  The RO notified the appellant of 
that fact in a February 2010 letter.  

In terms of VA's duties to assist the appellant, the record 
reflects that the certificates of death and post service 
private treatment records are of record.  In addition, the 
appellant was afforded an opportunity to set forth her 
contentions during the hearing with the undersigned.  VA has 
not obtained a medical opinion addressing the etiology of the 
Veteran's death in this case.  The Board finds, however, that 
there is no reasonable possibility that such a medical 
opinion would aid in substantiating the claim.  Wood v. 
Peake, 520 F.3d 1345 (Fed. Cir 2008); Delarosa v. Peake, 515 
F.3d 1319 (Fed. Cir. 2008).  In this regard, the record 
contains no credible or persuasive evidence suggesting that 
the Veteran was exposed to herbicides in service, or that his 
fatal conditions were in any manner related to service.  The 
only evidence supportive of the claim consists of the 
statements of the appellant.  She does not, however, contend 
that she noticed any pertinent symptoms in the Veteran either 
during service or for many years thereafter.  Under these 
circumstances, the Board finds that a VA medical opinion is 
not necessary to substantiate the appellant's claim.

The Board notes that in the appellant's representative's 
Informal Hearing Presentation, the representative argues that 
another remand is warranted because VA failed to obtain 
identified relevant records from the Baptist Medical Center.  
The Board notes that the appellant provided a signed release 
seeking the RO's assistance in obtaining records from the 
Baptist Medical Center in October 2003.  The RO made an 
initial request for the records but was informed that the 
authorization provided was too old.  In a May 2004 letter, 
under a bold heading entitled "What Has Been Done To Help 
With Your Claim," the RO advised the appellant that Baptist 
Medical Center needed a new release and authorization to 
obtain the identified records.  Under the bold heading "What 
Additional Information or Evidence Do We Still Need From 
You," the appellant was advised to complete, sign, and 
return an authorization for Baptist Medical Center.  The 
letter was sent to the appellant at her address of record and 
a copy was mailed to the American Legion.  The appellant did 
not respond to the RO request.  

The Board notes that corresponding to VA's duty to assist the 
claimant in obtaining information is a duty on the part of 
the claimant to cooperate with VA in developing a claim.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that 
"[t]he duty to assist is not always a one-way street").  
VA's duty must be understood as a duty to assist the claimant 
in developing the claim, rather than a duty on the part of VA 
to develop the entire claim with the claimant performing a 
passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  
Given these facts, the Board finds that VA has assisted the 
appellant to the extent possible.  The appellant was advised 
to work with VA to help get the records.  She did not, nor is 
there any evidence to suggest that she attempted to obtain 
the records on her own or made additional requests for VA's 
assistance.  Finally, there is no indication that the records 
would support the allegation that the Veteran served in 
Vietnam or was otherwise exposed to herbicide agents during 
active military service.  Given such, the Board finds that 
remanding the matter for additional development is not 
warranted.  

Accordingly, the Board will address the merits of the claims.

II.  Service Connection for the Cause of the Veteran's Death

The factual background reveals that the Veteran died in March 
2001.  The certificate of death lists the cause of death as 
cardiopulmonary arrest due to an upper gastrointestinal 
bleed.  A supplemental medical certification adds diabetes 
mellitus, type II as a condition leading to the immediate 
cause of death.  

The Veteran's service treatment records are silent for any 
mention of symptoms of a heart condition, gastrointestinal 
condition, or diabetes mellitus.  

The Veteran's service personnel records reflect that he 
served in the U.S. Marine Corps as a warehouseman.  They show 
1 year and 27 days of foreign and/or sea service.  He was not 
in receipt of awards or decorations showing service in 
Vietnam.  Rather, they show that he arrived in Kadena Air 
Force Base in Okinawa, Japan on July 30, 1968.  He departed 
Kadena on August 27, 1969, arriving at Travis Air Force Base 
in California that same day.  

A May 2002 response from the National Personnel Records 
Center indicated that they had no record showing the Veteran 
serving in Vietnam.  A Sequential Listing of Events from the 
Veteran's unit shows individuals who were assigned to 
temporary duty locations including Vietnam.  The Veteran's 
name is not among those listed as having any temporary 
additional duty.  

Private treatment records from Dr. W. H. in 2000 show 
treatment for poorly controlled diabetes, cellulitis in the 
left elbow, hypoatremia, hyperglycemia, and peripheral 
vascular disease.  The Veteran was status post below the left 
knee amputation secondary to diabetic foot with gangrene.  

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2009).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  In order to be a contributory cause of death, it 
must be shown that there were "debilitating effects" due to 
a service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty, but no compensation shall 
be paid if the disability is the result of the person's own 
willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001), was enacted, which, inter alia, provided a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam Era.  Effective December 
27, 2001, and January 1, 2002, 38 C.F.R. § 3.307(a)(6)(iii) 
and 38 C.F.R. § 3.307(a)(6)(ii), respectively, were amended 
to implement the pertinent provisions of the Veterans 
Education and Benefits Expansion Act of 2001 described above.  
See 68 Fed. Reg. 34,539-43 (2003).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii) (2009).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2008) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2008) are also satisfied: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes mellitus, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2009).

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. 
denied, 77 U.S.L.W. 3267 (U.S. Jan. 21, 2009), the U.S. Court 
of Appeals for the Federal Circuit held that VA's 
interpretation of the phrase "served in the Republic of 
Vietnam" in 38 U.S.C.A. § 1116, to the effect that a veteran 
must set foot on Vietnamese soil, was entitled to deference 
by the courts.

The record shows that the Veteran died from cardiopulmonary 
arrest, with causative or contributing disorders of upper 
gastrointestinal bleeding and diabetes mellitus.  There is no 
evidence of the referenced disorders in service or until many 
years thereafter.  Nor does the appellant contend otherwise.  

The appellant's primary contention is that the Veteran's 
military duty involved service in Vietnam.  She and other 
family members have indicated that the Veteran told them that 
he served in Vietnam.  The Veteran's mother reported that he 
sent her letters from Vietnam, but unfortunately the letters 
were kept in her attic and were destroyed by rats.  

The Board has carefully considered these contentions, but 
finds that the service personnel records are probative as to 
where the Veteran served during his time in the U.S. Marine 
Corps.  As noted, those records show service in Okinawa for 
just over one year.  They do not show any temporary duty to 
Vietnam.  While the appellant believes that her late husband 
served in Vietnam, the Board finds that the service 
department findings are of greater probative weight.  
Accordingly, the preponderance of the evidence is against a 
finding that the Veteran served in Vietnam or was otherwise 
exposed to herbicide agents.  As such, the regulatory 
provisions linking exposure to herbicides to diabetes 
mellitus are not for application.  

In the absence of any other probative evidence in support of 
the claim, the Board finds that the Veteran's death is not 
related to his active duty service.  Therefore, the criteria 
for service connection for the cause of death have not been 
met, and the claim must be denied.  

III.  Eligibility For Dependents' Educational Assistance 
Benefits

For the purposes of educational assistance under Chapter 35, 
the child or surviving spouse of a veteran will have basic 
eligibility if the following conditions are met: (1) the 
veteran was discharged from service under conditions other 
than dishonorable, or died in service; and (2) the veteran 
has a permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) the veteran died 
as a result of a service-connected disability.  38 U.S.C.A. 
§§ 3500, 3501, 3510, 3512; 38 C.F.R. §§ 3.807(a), 21.3020, 
21.3021.

In this case, the Veteran did not have a service-connected 
disability at the time of his death, let alone a permanent 
and total service-connected disability, and, as decided 
above, the cause of his death has not been shown to be 
service-related.  Accordingly, the Board finds that the 
appellant has not met the criteria for eligibility for DEA 
benefits.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for the cause of the Veteran's death is 
denied.

Eligibility for Dependents' Educational Assistance benefits 
pursuant to 38 U.S.C.A. Chapter 35 is denied.



____________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


